845 F.2d 327
129 L.R.R.M. (BNA) 3144
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
UNITED INTER-MOUNTAIN TELEPHONE COMPANY, Plaintiff-Appellee,v.COMMUNICATION WORKERS OF AMERICA, Communication Workers ofAmerica, Local 3871, and Shirley M. Taylor,Defendants-Appellants.

No. 87-5701.
United States Court of Appeals, Sixth Circuit.
April 25, 1988.
Before KEITH and ALAN E. NORRIS, Circuit Judges, and GEORGE E. WOODS*, District Judge.
PER CURIAM:


1
Defendants-appellants Communication Workers of America, et al. appeal the district court grant of summary judgment, vacating the award of the arbitrator in this action brought pursuant to the Labor-Management Relations Act of 1947, 29 U.S.C. Section 185, and Sections 9 and 10 of the Federal Arbitration Act, 9 U.S.C. Sections 9 and 10.  Upon consideration of the briefs, record and oral argument in this case, we AFFIRM based on Judge Hull's well-reasoned opinion dated May 26, 1987.



*
 Honorable George E. Woods, United States District Court for the Eastern District of Michigan, sitting by designation